Fourth Court of Appeals
                                   San Antonio, Texas
                                            March 20, 2014

                                          No. 04-13-00792-CV

                                           Richard LARES,
                                              Appellant

                                                  v.

                                           Martha FLORES,
                                               Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-15663
                       Honorable Solomon Casseb, III, Judge Presiding


                                            ORDER
Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice


        Appellant Richard Lares filed a pro se brief on March 6, 2014. The brief is materially
deficient in the following respects:

       (1) the brief does not contain a table of contents, TEX. R. APP. P. 38.1(b);

       (2) the brief does not contain an index of authorities, TEX. R. APP. P. 38.1(c);

       (3) the brief does not include a statement of the nature of the case and the course of the
       proceedings, supported by references to the appellate record, TEX. R. APP. P. 38.1(d);

       (4) the statement of facts is not supported by any references to the appellate record, TEX.
       R. APP. P. 38.1(g);

       (5) the argument does not contain appropriate citations to legal authorities and to the
       appellate record, TEX. R. APP. P. 38.1(i);
        (6) the brief does not contain a certificate of service, as required by Rule 9.5,
        acknowledging that appellant served a copy of the brief on counsel for appellee, TEX. R.
        APP. P. 9.5(a),(d),(e).

       Appellant is advised that as a pro se litigant, he must comply with all applicable
procedural rules, and is held to the same standards as a licensed attorney. Paselk v. Rabun, 293
S.W.3d 600, 611 (Tex. App.—Texarkana 2009, pet. denied); Sweed v. City of El Paso, 346
S.W.3d 679, 680 (Tex. App.—El Paso 2009, pet. denied). A pro se litigant is required to
properly present his case on appeal. Sweed, 346 S.W.3d at 680.

       We therefore order Lares to file an amended brief by April 21, 2014. If Lares fails to
file an amended brief that corrects the deficiencies listed above, we “may strike the brief,
prohibit [appellant] from filing another, and proceed as if [appellant] had failed to file a brief.”
See TEX. R. APP. P. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if
appellant fails to timely file brief). In preparing the amended brief, appellant is cautioned that
each statement in the brief about the proceedings in the trial court or about the evidence offered
or admitted at such proceedings must be supported by a citation to the appropriate volume and
page of the clerk’s or reporter’s record. Appellant’s legal arguments must be supported by
appropriate citations to both the appellate record and relevant legal authorities.

       Appellant, who is indigent and incarcerated, also complains he has not received a copy of
the appellate record. Accordingly, the clerk of this court is ordered to send a copy of the
appellate record to appellant together with this order.1




                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.



                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court




1 The appellate record in this case consists of the Clerk’s Record, the Supplemental Clerk’s Record, the Reporter’s
Record of the proceedings held October 22, 2013, and the Reporter’s Record of the proceedings held January 8,
2014.